           Case 1:21-cv-01255-NONE-JLT Document 11 Filed 08/31/21 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANDRES ESPINDOLA,                     )             Case No.: 1:21-cv-01255-NONE-JLT (HC)
                                           )
12              Petitioner,                )             ORDER GRANTING PETITIONER’S MOTION
                                           )             TO AMEND PETITION (Doc. 7)
13           v.                            )
                                           )             ORDER SUSPENDING BRIEFING SCHEDULE
14   MARTIN GAMBOA, Warden of Avenal State
                                           )             (Doc. 5)
     Prison,
15                                         )
                Respondent.                )             [THIRTY-DAY DEADLINE]
16                                         )

17            Petitioner filed a federal petition for writ of habeas corpus on August 18, 2021, raising one

18   claim of instructional error. (Doc. 1.) Following a preliminary review of the petition, on August 20,

19   2021, the Court issued a briefing schedule and directed Respondent to file a response to the petition.

20   (Doc. 5.) Respondent has not yet filed a response to the petition.

21            On August 27, 2021, Petitioner filed the instant motion to amend the petition. (Doc. 7.) A

22   petitioner may amend a petition for writ of habeas corpus once “as a matter of course,” and without

23   leave of Court, before a response has been filed under Federal Rule of Civil Procedure 15(a), as

24   applied to habeas corpus actions pursuant to 28 U.S.C. § 2242 and Rule 11 of the Rules Governing

25   Section 2254 Cases. Calderon v. United States District Court (Thomas), 144 F.3d 618, 620 (9th Cir.

26   1998); Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). A review of the record indicates that no

27   responsive pleading has been filed. Therefore, Petitioner may amend his petition.

28   ///

                                                          1
      Case 1:21-cv-01255-NONE-JLT Document 11 Filed 08/31/21 Page 2 of 2


1                                               ORDER

2         Accordingly, the Court ORDERS that:

3         1.    Petitioner’s motion to amend his petition (Doc. 7) is GRANTED;

4         2.    The briefing schedule set forth in the Court’s order of August 20, 2021 (Doc. 5) is

5               SUSPENDED; and

6         3.    Within thirty days of the date of service this order, Petitioner shall submit an amended

7               petition. Petitioner is advised that he should caption his pleading, “First Amended

8               Petition,” and he should reference the instant case number. If Petitioner does not submit

9               an amended petition within the allotted time, the Court will proceed with the original

10              petition.

11
12   IT IS SO ORDERED.

13     Dated:   August 30, 2021                            _ /s/ Jennifer L. Thurston
14                                            CHIEF UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
